UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 24, 2007 ANHEUSER-BUSCH COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-7823 43-1162835 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) One Busch Place, St. Louis, Missouri 63118 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number,including area code:314-577-2000 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 24, 2007, Registrant issued a press release announcing its financial results for the third quarter of 2007.A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein. On October 24, 2007, Registrant issued a press release announcing Registrant’s regular quarterly dividend on its common stock.A copy of the press release is furnished as Exhibit 99.2 to this report and is incorporated herein. Item 9.01Financial Statements and Exhibits. Exhibit 99.1 – Press Release issued by Registrant dated October 24, 2007, reporting Registrant’s financial results for the third quarter of 2007. Exhibit 99.2 – Press Release issued by Registrant dated October 24, 2007, reporting Registrant’s regular quarterly dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant’s regular quarterly dividend has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANHEUSER-BUSCH COMPANIES, INC. (Registrant) BY:/s/ John F. Kelly John F. Kelly Vice President and Controller October 24, 2007 (Date) EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued by Registrant dated October 24, 2007, reporting Registrant’s financial results for the third quarter of 2007. 99.2 Press release issued by Registrant dated October 24, 2007, reporting Registrant’s regular quarterly dividend.
